Citation Nr: 1747632	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-31 466	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire
 
 
THE ISSUES
 
1. Entitlement to service connection for an acquired psychiatric disorder other than "other trauma and stressor related disorder," to include a panic disorder and agoraphobia.
 
2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from January 1968 to November 1971. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.
In April 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Acquired psychiatric disorder other than "other trauma and stressor related disorder"
 
In November 2015, the Veteran was provided a VA psychiatric examination to assess the nature and etiology of his claimed acquired psychiatric disorder. In April 2017 the same VA clinical psychologist provided an addendum opinion to address whether a panic disorder with agoraphobia was caused or aggravated by the service-connected "other trauma and stressor related disorder." Both VA medical opinions were negative.
 
In the November 2015 examination, the examiner stated that the Veteran reported "he was not aware of any residual symptoms associated with military service until about 10 years ago." The examiner's opinion against finding an in-service etiology was expressly based on such report. Similarly, the examiner's April 2017 addendum opinion was relied on the Veteran's apparent report of post-service onset of symptoms concluding that the Veteran's agoraphobia and panic disorder were unrelated to the "other trauma and stressor related disorder."
 
In a June 2017, the Veteran asserted that he misunderstood the examiner's questioning at the November 2015 VA examination. The Veteran affirmed that he has experienced "phobias" since service. The appellant's wife also submitted a statement in May 2017 that the Veteran has exhibited phobias ever since leaving the military. Indeed, August 2010 VA treatment records corroborate the Veteran's contention that such symptoms have been ongoing, in that the treating physician noted the claimant reported an in-service onset of panic disorder and agoraphobic symptoms. 
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). To be adequate, an examination must take into account an accurate history. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). As the evidence noted above contradicts the reasoning of the April 2017 examiner and raises questions as to whether the examiner reviewed all of the evidence of record, the Board finds that remand is warranted in order to ensure that an adequate examination is provided which contemplates an accurate medical history. 
 
Total disability evaluation based on individual unemployability

In April 2017, the Board assumed jurisdiction over the issue of entitlement to a total disability evaluation based on individual unemployability, as part of the claim for increased compensation then before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, the Board remanded that issue. The AOJ is required to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect. 38 C.F.R. § 19.31 (c) (2016). The Board specifically ordered in the April 2017 remand that a supplemental statement of the case be issued if the benefits sought remained denied in whole or in part. See Stegall v. West, 11 Vet. App. 268 (1998).

No supplemental statement of the case addressing the issue of entitlement to a total disability evaluation based on individual unemployability is of record. Therefore, a supplemental statement of the case must be issued to fully address that issue.
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran must be contacted and requested to identify any medical providers both VA and private who have treated any psychiatric disorder at issue since April 2017.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, furnish the appellant's VBMS and Virtual VA files to the same examiner who performed the April 2017 VA examination. If that examiner is not available, the claims file should be forwarded to an appropriate mental health professional. An in-person examination is required if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiner is to specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that an acquired psychiatric disorder other than "other trauma and stressor related disorder," to include panic disorder and agoraphobia was incurred in or is otherwise related to the Veteran's period of active-duty service?
 
b) Is it at least as likely as not (50 percent probability or greater) that an acquired psychiatric disorder other than "other trauma and stressor related disorder," to include panic disorder and agoraphobia was caused or aggravated by the Veteran's service-connected "other trauma and stressor related disorder" or any other service connected disorder or combination of service connected disorders?
 
In connection with the foregoing, the examiner must specifically discuss the following evidence:
 
a) The August 2010 VA psychiatric treatment records noting the Veteran's report of an in-service onset of panic disorder and agoraphobic symptoms and assessing "service induced panic disorder with agoraphobia." 
 
b) The Veteran's wife's May 2017 statement and the appellant's June 2017 statement, both to the effect that the claimant experienced phobias since leaving service. 
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.
 
3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal, to include entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




